Exhibit 10.24

CONTINUING CONTRACT OF GUARANTY

WHEREAS, BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware corporation
(hereinafter referred to as “Borrower”), is presently indebted or obligated to
SOUTHWEST BANK OF ST. LOUIS (hereinafter referred to as “Lender”), for a certain
revolving credit loan in an amount not to exceed Three Million and No/100
Dollars ($3,000,000.00) (the “Loan”);

WHEREAS, the undersigned (each hereinafter referred to as “Guarantor”), has a
direct financial interest in the Borrower, and will benefit financially from the
Loan; and

WHEREAS, to induce Lender to extend credit to Borrower, Guarantor has agreed to
guaranty the credit of Borrower pursuant to and in strict accordance with the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the sum of $1.00 paid by Lender to Guarantor
and/or the extension of credit to Borrower by Lender and other good and valuable
considerations, receipt of which is hereby acknowledged, it is agreed as
follows:

1. Guarantor does hereby for itself and its successors and assigns,
unconditionally guaranty on a continuing basis to Lender, its successors and
assigns, the prompt, faithful and full payment, when due, of the Loan owing by
Borrower to Lender, evidenced by one or more promissory notes, guaranties or
other instruments dated of even date herewith, together with any and all
renewals, extensions and modifications thereof (hereinafter collectively
referred to as “Liabilities” or, in the singular, “Liability”), which
Liabilities are secured by certain collateral, all as described in that certain
Promissory Note of even date herewith between Borrower and Lender (the “Note”).

2. Guarantor shall, upon demand, when due or matured in accordance with the
provisions of any instrument or document executed by Borrower in connection with
the Liabilities, pay to Lender, its successors and assigns, the amount of any
Liability, irrespective of the validity, regularity or enforceability of any
instrument or writing evidencing such Liability or of the Liability itself, said
payment to be made upon the maturity of such Liability or at any earlier time by
reason of Lender’s power of acceleration and if the Liability is secured, said
payment shall be made irrespective of the validity, regularity or enforceability
of any instrument or writing evidencing such security or of the security itself
and it shall not be necessary for Lender to resort to such security before
enforcing Guarantor’s liability hereunder. Demand may be made upon Guarantor for
the enforcement of this guaranty without the necessity of action at any time by
Lender against Borrower. Any action taken by Lender against Borrower, including
foreclosure of any security held by Lender, shall in no event be considered a
waiver of any rights against Guarantor under this guaranty and Lender shall, at
its sole discretion, have the right at any time to discontinue any action or
proceedings against Borrower and require full payment by Guarantor of the
Liabilities together with attorney’s fees, cost of the proceedings and court
costs. Any recovery by Lender against Borrower, whether by settlement, execution
or foreclosure of



--------------------------------------------------------------------------------

collateral, shall be credited against Guarantor’s liability hereunder, it being
however agreed that a compromise and settlement of any Liability shall, in no
sense, compromise or settle Guarantor’s liability hereunder, but Guarantor shall
continue to be liable for any difference between the full amount of Liabilities
and the net proceeds of any amounts realized by Lender from Borrower.

3. Guarantor does hereby waive presentment of any instrument, demand for
payment, protest and notice of non-payment and Guarantor waives all rights
arising out of any statute now existing or hereafter enacted with respect to
suretyship and which may otherwise require Lender at any time to take legal
action against Borrower. Guarantor does hereby waive notice of the acceptance of
this guaranty and notice of any Liability contracted or incurred by Borrower.

4. Lender may, without notice to Guarantor, renew, extend, modify or otherwise
change the time for payment of, or otherwise change the terms (including the
rate of interest) of any Loans or indebtedness of Borrower forming part of the
Liabilities and may from time to time at its own discretion, without notice to
Guarantor, release, substitute, diminish or exchange any security or securities,
property or chooses in action held by it as collateral in connection with any
Liability without in any way affecting Guarantor’s obligation hereunder.

5. This guaranty shall continue in full force and be binding upon Guarantor and
Lender may continue to act in reliance hereon until the actual receipt by an
officer of Lender of written notice from Guarantor not to give further
accommodation hereunder. However, notwithstanding receipt of such notice by
Lender, this guaranty shall so continue in full force and effect with respect to
any Loans or advances Lender has committed or is otherwise obligated to make to
or for the account of Borrower arising out of a commitment or obligation
existing at the time of receipt of such notice of termination. Furthermore,
Lender may renew, extend or otherwise modify any Loans or indebtedness of
Borrower forming part of the Liabilities after receipt of such notice of
termination without affecting the obligations of Guarantor hereunder (except to
the extent that the principal amount of any indebtedness is increased, but in
such an instance the obligations of Guarantor hereunder shall remain in full
force and effect except for the increased amount of the Liabilities).

6. Guarantor does hereby give and grant unto Lender, as security for Guarantor’s
liability and obligations hereunder, a security interest in, a lien on and an
express contractual right to set off against all depository account balances,
cash and any other property of the Guarantor (excluding trust accounts) now or
hereafter in the possession of the Lender and the right to refuse to allow
withdrawals from any non-trust account (collectively “Setoff”). The Lender may,
at any time upon the occurrence of an Event of Default under the Note setoff
against the Liabilities whether or not the Liabilities (including future
installments) are then due or have been accelerated, all without any advance or
contemporaneous notice or demand of any kind to the Guarantor, such notice and
demand being expressly waived.

7. The word Guarantor, as used herein, shall designate one or more Guarantors.
In the event that more than one Guarantor is a party to these presents, the
liability of each Guarantor shall be joint and several, each Guarantor to be
fully liable hereunder irrespective of the death, incapacity or other
disqualification of the other Guarantor or Guarantors and Lender may proceed
against one or less than all of the Guarantors, such proceeding not being deemed
an election, and Lender may, at any time thereafter in the event full payment
has not been realized,

 

2



--------------------------------------------------------------------------------

proceed against the other Guarantor or Guarantors. Lender may release any
Guarantor hereon or any other surety of Borrower without affecting the liability
hereunder of any Guarantor not released by Lender.

8. Guarantor will not exercise any rights which Guarantor may acquire by way of
subrogation under this guaranty, by any payment made hereunder or otherwise,
until all of the Liabilities shall have been paid in full and Lender shall be
under no duty to extend credit to or for the benefit of Borrower. If any amount
shall be paid to Guarantor on account of such subrogation rights at any time
when all of the Liabilities shall not have been paid in full, such amount(s)
shall be held in trust for the sole benefit of Lender and shall forthwith be
paid to Lender to be applied to the Liabilities, whether matured or unmatured,
in accordance with the terms of any documents, instruments or agreements given
by Borrower to the Lender evidencing or relating to the Liabilities.

9. This guaranty shall continue to be effective or be reinstated, as the case
may be, if (i) at any time any payment of any of the Liabilities is rescinded or
must otherwise be returned by the Lender upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made, or (ii) this guaranty is released or the liability of Guarantor
hereunder is reduced in consideration of a payment of money or transfer of
property or grant of a security interest by the Guarantor or any other person or
entity and such payment, transfer or grant is rescinded or must otherwise be
returned by the Lender upon the insolvency, bankruptcy or reorganization of such
person or entity or otherwise, all as though such payment, transfer or grant had
not been made.

10. If any provision of this guaranty or the application thereof in any
jurisdiction and/or to any person, entity or circumstance shall be invalid or
unenforceable to any extent, the remainder of this guaranty and the application
of such provisions in such jurisdiction and/or to other persons, entities or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law in any other jurisdiction and/or to any other
persons, entities or circumstances. This Continuing Contract of Guaranty is a
Missouri contract and shall be governed by and construed according to the laws
of the State of Missouri.

11. If Lender presently holds one or more guaranties from Guarantor or hereafter
receives additional guaranties from Guarantor, the rights of Lender under all
guaranties shall be cumulative. This guaranty shall not affect or invalidate any
such other guaranties. The liability of Guarantor will be the aggregate
liability of Guarantor under the terms of this guaranty and any other
unterminated guaranties.

12. The liability of Guarantor in all cases shall extend to and shall also
include all costs incurred by the Lender in enforcing this guaranty, including
reasonable attorney’s fees and court costs.

13. Any payment of a Liability made by Borrower or another guarantor shall be
credited against Guarantor’s liabilities hereunder, it being agreed, however,
that a compromise and settlement of any Liability shall, in no sense, compromise
or settle Guarantor’s liabilities hereunder, but Guarantor shall continue to be
liable for any difference between the full amount of Liabilities and the net
proceeds of any amounts paid by any other party.

 

3



--------------------------------------------------------------------------------

IN WITNESS THEREOF, this instrument has been duly executed by the undersigned
this 4th day of September, 2007.

 

/s/ Francis O’Donnell, Jr.

Francis O’Donnell, Jr.

/s/ Kathleen M. O’Donnell, Trustee

Kathleen M. O’Donnell, as trustee, and not Individually, of The Francis E.
O’Donnell, Jr. Irrevocable Trust Number 1 dated May 25, 1990

 

4